DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-16 of U.S. Patent No. 10398573. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-11, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (U.S. Publication No. 2011/0112587).
Patel et al. discloses an intervertebral implant insertion system (Figure 1), the system comprising: an inserter (100), the inserter comprising a hollow central cavity (124) with a distal end and a proximal end; a jaw (144), the jaw comprising a hollow shaft (108) and having a distal end and a proximal end, wherein the hollow shaft of the jaw fits inside the hollow central cavity of the inserter in slidable relation thereto (Figure 2); and an implant (300), the implant comprising a cage and blades (304, 306) that are configured to deploy superiorly and inferiorly through the cage (Figure 10-12, Paragraph 5); wherein the implant is configured to be securely fastened between prongs disposed on the distal end of the jaw (Figure 11). 
Regarding claim 2, the blades are located inside the cage of the implant in an insertion position (Figure 10). 
Regarding claim 3, the blades extend outward superiorly and inferiorly from the cage of the implant in a deployed position (Figure 10-12, Paragraph 5). 
Regarding claim 4, the system comprising a ram (110) that has a suitable size and shape for insertion into the hollow shaft of the jaw; and wherein the ram has a distal 
Regarding claim 9, an implant insertion kit comprising the intervertebral implant insertion system of claim 1 is disclosed. 
Regarding claim 10. The kit further comprises an implant impaction cap (164), a ram impaction cap, or a combination thereof. 
Regarding claim 11, the kit further comprises a cover plate (164). 
Regarding claim 1, Patel et al discloses a method of using an intervertebral implant insertion system comprising: an inserter, the inserter comprising a hollow central cavity with a distal end and a proximal end; a jaw, the jaw comprising a hollow shaft and having a distal end and a proximal end, wherein the hollow shaft of the jaw fits inside the hollow central cavity of the inserter in slidable relation thereto; and an implant, the implant comprising a cage and blades that are configured to deploy superiorly and inferiorly through the cage; wherein the implant is configured to be securely fastened between prongs disposed on the distal end of the jaw (as disclosed above), the method comprising: i) inserting the jaw into the inserter (Figure 2); ii) inserting the implant between the prongs of the jaw (Figure 11); iii) introducing the implant into a desired position between adjacent vertebral bodies of a patient in need thereof (as can be construed from the disclosure); and iv) deploying the blades of the implant from an insertion position inside the cage to a deployed position such that the blades extend outward superiorly and inferiorly from the cage into the adjacent vertebral bodies (Paragraph 5). 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Publication No. 2011/0112587).
Regarding claim 12, Patel et al. discloses the claimed invention except for the kit comprising a plurality of implant cages with deployable blades. It would have been obvious to one skilled in the art at the time the invention was made to provide the kit of Patel et al. with a plurality of implant cages with deployable blades as such is known in the art to provide implants have the same features with varying sizes in a kit to allow a surgeon to pick an implant having a suitable size for a particular patient.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art alone or in combination fails to disclose an adjustable depth stop attached to the inserter or a threaded rod inserted into the ram of the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472.  The examiner can normally be reached on 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW YANG/           Primary Examiner, Art Unit 3775